Eddie Smith and two others were indicted for the offense of robbery. Smith was convicted on two counts. He made a motion for new trial on the general grounds only. This motion was overruled, and he excepted. Three witnesses for the State positively identified the defendant as being one of the two young men who entered the store in question at the time of the robbery. Many witnesses, whose character was unimpeached, testified to a perfect alibi for him. By the verdict of guilty, however, the jury in effect said that they accepted the testimony of the witnesses for the State and rejected the testimony of the witnesses for the defendant, as it was their right to do. This court is not authorized to interfere with the verdict of the jury where it is supported by some competent and sufficient evidence. Williams v. State, 48 Ga. App. 788 (173 S.E. 731). See, in this connection,  Porter v. State, 200 Ga. 246, 254 (36 S.E.2d 794).
Judgment affirmed. Gardner and Townsend, JJ.concur.
                        DECIDED DECEMBER 4, 1947.